Citation Nr: 0410285	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  00-18 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the apportionment of the veteran's compensation benefits 
was proper.


REPRESENTATION

Veteran represented by:	American Red Cross
Appellee represented by:	None


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 1971.

By special apportionment decision in August 2000, the Regional 
Office (RO) granted the veteran's then-spouse's claim for an 
apportionment of the veteran's compensation benefits.  She was 
awarded $100 per month, effective March 2000, for her as a wife 
dependent, and as custodian of one child dependent.  This amount 
was scheduled to be reduced to $58 per month, effective September 
[redacted], 2003, the date the veteran's daughter turned 18.  
Subsequently, due to divorce, the amount apportioned for the 
veteran's former spouse, only as custodian of one child dependent, 
was reduced to $41 per month, effective February 1, 2001.  The 
veteran filed a timely appeal to the Board of Veterans' Appeals 
(Board).

The Board notes that this is a simultaneously contested claim, and 
that the procedures set forth in 38 U.S.C.A. § 7105A (West 2002) 
and 38 C.F.R. §§ 19.100-102 (2003) have been followed.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Department of Veterans Affairs 
(VA) will notify you if further action is required on your part.


REMAND

The record discloses that the veteran's former spouse was awarded 
an apportionment of the veteran's compensation benefits.  Prior to 
the divorce which became effective in February 2001, she received 
an amount for herself as well as an amount on behalf of their 
minor child.  After the divorce, the amount she received was 
solely on behalf of the child.  

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  This 
law redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits, including which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be obtained 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the appellant has 
been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).  In this case, the 
appellant has not been provided with notice of what specific 
information and/or specific evidence, not previously submitted, is 
necessary to substantiate his claim, and what specific evidence, 
if any, he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  The RO should contact the veteran and his former spouse and 
request information concerning their income and expenses since 
March 2000.

2.  The claims file should be reviewed to ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
decision of Quartuccio v. Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





